DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on June 26, 2020.  These drawings are acceptable.
Claim Objection(s)
Claim(s) 2 are objected to because of the following informalities:  
Regarding Claim 2, Line 14, Examiner suggests “secondary reflection face” to – the secondary reflection face --.  Examiner suggest the above change in order to place the claim in better form. 
Appropriate correction is required.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maebashi et al., (U.S. Pub. No. 2014/0078713 A1). 
Regarding Claim 1, Maebashi et al., teaches a light emitting pointer device (“a meter device,” ¶ [0050], see at least Figs. ) comprising: a light source (3, “a light source”); a light guide member (5, “a rotating shaft”) that is configured to guide light emitted from the light source (3) and that includes an emission shaft (of 5); a pointer body (7, “a pointer”); and a holding member (, various components of ‘713 that contribute to “holding” as further defined below), wherein the pointer body (7) includes: a light entrance shaft (6, “a pointer shaft” [Wingdings font/0xE0] specifically, Examiner considers the region of 6 that is runs along Fig. 1’s defined y-axis precisely coaxial/parallel, facing element 5) arranged coaxially with respect to the emission shaft (5); a main pointer portion (left-most portion of 7) extending to a first side in an intersecting direction intersecting the light entrance shaft (6); a sub-pointer portion (right-most portion of 7) extending to a second side in the intersecting direction; a light emitting face (of 7) formed on faces of the main pointer portion and the sub-pointer portion opposite to the light entrance shaft (6); and a light control space (71, “upper hole,” ¶ [0065]) formed between the light ) includes: a first holding portion (portion of 8, “casing,” refer now to Fig. 3) holding the emission shaft (5); a second holding portion (surface of 6 that runs along the z-axis of Fig. 1) holding the light entrance shaft (6); and an annular rib (ring portion of 8 that meets at top-most portion of 8) formed between the first holding portion and the second holding portion and configured to cover a corner of the light entrance shaft (ring portion of 8 indirectly acts to cover a corner of the light entrance shaft of 6), a face of the annular rib on the light entrance shaft side having a radius of curvature that is greater than a radius of curvature of the corner of the light entrance shaft and is tapered (due to the tapered configuration of top-most portion of 8, the annular ribbed region of 8 therefore includes a radius of curvature that is indeed greater than the radius of curvature of the corner of the light entrance shaft).  
Regarding Claim 2, Maebashi et al., teaches the light emitting pointer device according to claim 1, wherein the light control space (71, “upper hole,” ¶ [0065]) includes: 21a vertex portion (, apex portion of the enclosed space of 71); and a pair of inclined portions (, each opposing angled sides of enclosed space of 71) extending from the vertex portion () toward the light emitting face side (of 7) and extending toward respective tip ends of the main pointer portion (1st inclined portion extending to the left-most region) and the sub-pointer portion (2nd inclined portion extending to the right-most region), wherein each of the main pointer portion and the sub-pointer portion includes an upper face constituting the light emitting face and a lower face facing opposite to the light emitting face (as clearly depicted in Figs. 1, 3), and wherein the lower face includes: an inclined face (inclined face of bottom-most surface of 7) 2, in Fig. 5) formed recessed and located on the light entrance shaft side (6) with respect to the inclined face, secondary reflection face being thereby capable of reflecting light (as denoted by reflection of light rays, Q-2, Fig 5) that has been reflected by the inclined portion (, light rays P2 denotes the reflection at the inclined portions).  
It should be noted that Examiner employs symbols throughout the rejection in order to more clearly depict elements that are not explicitly defined in the prior art’s figures.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2002/0108555 A1 to Breinich et al., teaches a holding member that includes an annular rib formed therein.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875